IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,640-01


                      EX PARTE KETHAN ANDRE PEOPLES, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W380-81233-2014-HC IN THE 380TH DISTRICT COURT
                           FROM COLLIN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

kidnapping and sentenced to forty years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Peoples v. State, No. 05-15-00097-CR (Tex. App.—Dallas del. Jan. 27, 2016).

        Applicant contends that he was denied his right to seek a pro se petition for discretionary

review through no fault of his own. Ex parte Wilson, 956 S.W.2d 25, 26 -27 (Tex. Crim. App.

1997). The trial court, with the State’s agreement, recommends granting a late petition for

discretionary review. The trial court’s findings and recommendation are supported by the record.
                                                                                                      2



       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Fifth Court of Appeals in Cause No. 05-15-00097-CR that affirmed his

conviction in Cause No. 380-81233-2014 from the 380th District Court of Collin County. Applicant

shall file his petition for discretionary review with this Court within 30 days of the date on which

this Court’s mandate issues.



Delivered: December 18, 2019
Do not publish